Citation Nr: 0004250	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-00 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a headache 
disability.

2.  Entitlement to service connection for a disability 
manifested by pain in the arms and knees.

3.  Entitlement to service connection for a low back 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1972 to October 
1975, and from November 1990 to May 1991.  In addition, he 
was on inactive duty training from August 7 to 8, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1997.  A hearing was held in July 1999 in Washington, 
D.C., before George Senyk, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

In addition to the issues set forth on the title page of this 
decision, entitlement to service connection for post-
traumatic stress disorder (PTSD) was denied in the June 1997 
rating decision.  The claim was denied, in part, because the 
veteran did not respond to a September 1996 letter requesting 
a detailed description of the traumatic events that led to 
his claimed PTSD.  However, the veteran did not appeal this 
issue within one year of the notification to him of the 
denial; accordingly it is final.  38 C.F.R. §§ 20.201, 
20.302(a) (1999).  Although he raised the issue of service 
connection for PTSD at his hearing before the undersigned, 
the Board does not have jurisdiction over the issue at this 
time.  Nevertheless, his testimony is construed as a request 
to reopen the claim for service connection for PTSD, is 
referred to the RO for appropriate disposition, to include 
informing him of the elements necessary to complete his 
application.  See Robinette v. Brown, 8 Vet.App. 69 (1995).  


REMAND

The veteran testified that he began having recurrent 
headaches and pains in the arms and knees after his return 
from the Persian Gulf, and that he injured his back while on 
training duty in August 1993.  Service records show that he 
was treated for probable low back strain while on inactive 
duty training in August 1993.  He also testified that he 
underwent a Persian Gulf protocol examination in 1991 or 
1992, and that he has been treated for all three disabilities 
at issue at the Perry Point VA medical center (VAMC).  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "Court") held 
that, "absent the submission and establishment of a well-
grounded claim, [VA] cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim."  Morton v. 
West, 12 Vet.App. 477 (1999) (emphasis added).  Therefore, as 
a threshold matter, it must be determined whether the veteran 
has met his initial obligation of submitting evidence of a 
well-grounded claim; that is, one which is plausible.  38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  

Nevertheless, the Court has identified a duty, under 
38 U.S.C. § 5103(a), which arises prior to a determination as 
to whether the claim is well-grounded, to notify a claimant 
of the evidence what is necessary to complete an application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Where the claimant 
references other known and existing potentially relevant 
evidence, he must be informed that such evidence is necessary 
to complete his application.  Id., at 80.  In this case, the 
identified evidence is within the control of VA; accordingly, 
the RO must obtain the records of the veteran's VA treatment.  

Subsequent to the Morton decision, in August 1999, VA 
rescinded guidelines for claims development prior to a 
determination as to whether the claim was well-grounded, as 
set forth in various provisions of the VA ADJUDICATION PROCEDURE 
MANUAL, M21-1, and instead adopted a procedure of notifying 
the veteran of the elements required to establish a well-
grounded claim.  However, the veteran's claim was adjudicated 
prior to the date of the revised guidelines, and he has thus 
not received such notification.  Finally, the RO is advised 
that the Court has found that a remand "confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet.App. 268 (1998).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:
1.  The RO should inform the veteran of 
the elements necessary to complete his 
application for service connection for a 
headache disability, a disability 
manifested by pain in the arms and knees, 
and a low back disability, in accordance 
with procedures adopted in August 1999.

2.  The RO should obtain all of the 
veteran's treatment records from the 
Perry Point VAMC, dated from May 1991 to 
the present, to specifically include a 
Persian Gulf protocol examination 
reportedly conducted in 1991 or 1992, and 
records of evaluation and/or treatment 
for headaches, pains in the arms and 
knees, and low back pain.  

3.  The RO should review the veteran's 
claims folder and ensure that all the 
foregoing development has been completed.  
If any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

4.  The RO should then again adjudicate 
the veteran's claims, in light of all of 
the evidence of record.  If any claim on 
appeal remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond. 

The claims folder should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


